DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 1, 2, 4-9, 12-15, 17, 18, and 20-22 are objected to because of the following informalities:  
In each of claim 1 (at line 15), claim 4 (at line 3), claim 5 (at line 2), claim 6 (at line 2), claim 7 (at lines 2-3), claim 8 (at lines 2-3), claim 12 (at line 2), claim 14 (at line 2), claim 15 (at line 2), claim 17 (at lines 8 and 15), claim 20 (at line 1), and claim 21 (at line 1), the recitation of “first reactor” should be changed to --first urea reactor-- for consistent terminology, which was set forth in claim 1 (at line 3) and claim 17 (at line 2).
In each of claim 1 (at line 15), claim 2 (at line 3), claim 4 (at line 4), claim 5 (at line 3), claim 13 (at line 2), claim 15 (at line 2), claim 17 (at line 15), claim 18 (at line 3), and claim 22 (at line 1), the recitation of “second reactor” should be changed to --second urea reactor-- for consistent terminology, which was set forth in claim 1 (at line 6) and claim 17 (at line 5).
In claim 1, the recitation of “first synthesis pressure” (at line 10-11) should be changed to --first urea synthesis pressure-- for consistent terminology, which was set forth in claim 1 (at line 4).
In claim 1, the recitation of “said stripper liquid effluent” (at line 13) should be changed to --said liquid stripper effluent-- for consistent terminology, which was set forth in claim 1 (at line 11).
In each of claim 4 (at line 2) and claim 5 (at line 2), --a-- should be inserted before the word “fresh”.
In claim 9, the recitation of “the stripper liquid effluent” (at lines 2-3) should be changed to --the liquid stripper effluent-- for consistent terminology, which was set forth in claim 1 (at line 11).
In claim 14, --a-- should be inserted before “nitrogen to carbon ratio” (at line 2).
In claim 15, --a-- should be inserted before each of “hydrogen to carbon ratio” (at line 2) and “nitrogen to carbon ratio” (at line 3).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “said first reactor” (at line 15), which is drawn to a single first [urea] reactor, renders the claim indefinite because the claim sets forth “at least one first urea reactor” (at line 3), which is drawn to a single first urea reactor or a plurality of first urea reactors.
Also, the recitation of “said second reactor” (at line 15), which is drawn to a single second [urea] reactor, renders the claim indefinite because the claim sets forth “at least one second urea reactor” (at line 6), which is drawn to a single second urea reactor or a plurality of second urea reactors.
Also, the steps set forth in the body of the claim are unclear because they have not been recited using active language.  The examiner therefore suggests amending the limitation “synthesis of urea” (at each of lines 3 and 6) to --synthesizing urea--.  The examiner also suggests amending the limitations at lines 9-15 as follows:
--[[a ]]stripping urea synthesis pressureto obtain a urea-containing liquid stripper effluent and a gaseous phase containing vapours of ammonia and carbon dioxide;
[[wherein]]sending said second reaction effluent and said liquid stripper [[liquid]] effluentto produce a carbonate-containing recycle solution
sending said recycle solution at least one first urea reactor and partly to said at least one second urea reactor.--.
Regarding claim 2, the recitation of “the condensate effluent” (at line 3) lacks proper positive antecedent basis.
Also, the recitation of “said condenser” (at line 3), which is drawn to a single condenser, renders the claim indefinite because the claim sets forth “at least one carbamate condenser” (at line 2-3), which is drawn to a single condenser or a plurality of condensers.
Also, the recitation of “said second reactor” (at line 3), which is drawn to a single second [urea] reactor, renders the claim indefinite because claim 1 (at line 6) sets forth “at least one second urea reactor”, which is drawn to a single second urea reactor or a plurality of second urea reactors.
Regarding claim 4, the limitation “a first amount of fresh ammonia feed, possibly mixed with recycle ammonia” (at line 2) is unclear because it is unclear as to whether the italicized portion of the limitation should be treated as an optional limitation.  
Also, the limitation is unclear because a source of recycle ammonia has not been set forth in the claims.  As best understood from Applicant’s disclosure, a recycle ammonia (6) is produced by the recovery section (13) and mixed with fresh ammonia (5) (see FIG. 1-3; specification at page 10, lines 12-15).  However, claim 1 (at lines 13-14) merely sets forth that the recovery section (13) produces a carbamate-containing recycle solution (17).
Also, the limitation “a second amount of said ammonia feed is fed to said at least one second reactor” (at lines 3-4) is unclear because it is unclear as to whether the second amount of ammonia feed is also “mixed with recycle ammonia”, in the event that the recycle ammonia is provided.  As best understood from Applicant’s disclosure, when recycle ammonia (6) is mixed with fresh ammonia (5), a mixture containing the fresh ammonia (5) and the recycle ammonia (6) is fed to both of the first urea reactor (1) and the second urea reactor (2), respectively, through line (23a) and line (23b) (see FIG. 1-3).
Also, the steps are unclear because they have not been recited using active language.  The examiner suggests amending the limitation as follows:
--comprising sending a first amount of a fresh ammonia feed urea reactor and sending a second amount of said fresh ammonia feed urea reactor, wherein said fresh ammonia feed is optionally mixed with a recycle ammonia obtained from the recovery section.--.
Regarding claim 5, the steps are unclear because they have not been recited using active language.  The examiner suggests amending the limitation as follows:
--comprising feeding a first amount of a fresh CO2 feed urea reactor and feeding a second amount of said fresh CO2 feed urea reactor.--
Regarding claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).   In the present instance, the claim recites the broad recitation “the majority of the fresh CO2 feed”, and the claim also recites “preferably 80% or more”, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Regarding claim 7, the claim recites the broad recitation “the majority of the recycle solution”, and the claim also recites “preferably 75% or more”, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Regarding claim 16, the step is unclear because it has not been recited using active language.  The examiner suggests amending the claim to read as, 
--comprising synthesizing melamine using at least part of the urea produced
Also, the limitation “urea produced” (at line 2) is unclear because the source of the urea is unclear.  As set forth in claim 1, urea is contained in the first reaction effluent (see lines 4-5), the second reaction effluent (see line 8), and the liquid stripper effluent (see lines 11-12).  Based on Applicant’s disclosure, melamine (31) is produced in a melamine plant (30) using some or all of a purified urea solution (16) obtained by purifying the liquid stripper effluent (11) and the second reaction effluent (21) in the recovery section (13) (see FIG. 2-3; specification at page 13, lines 2-6).  However, claim 1 (at lines 13-14) merely sets forth that the recovery section (13) produces a carbamate-containing recycle solution (17). 
Regarding claim 17, the recitation of “the stripper liquid” (at line 13) lacks proper positive antecedent basis, and it is unclear as to its relationship with “a urea-containing liquid effluent” previously set forth in the claim (at line 10).
Also, the recitation of “said first reactor” (at line 15), which is drawn to a single first [urea] reactor, renders the claim indefinite because the claim sets forth “at least one first urea reactor” (at line 2), which is drawn to a single first urea reactor or a plurality of first urea reactors.
Also, the recitation of “said second reactor” (at line 15), which is drawn to a single second [urea] reactor, renders the claim indefinite because the claim sets forth “at least one second urea reactor” (at line 5), which is drawn to a single second urea reactor or a plurality of second urea reactors.
Regarding claim 18, the recitation of “said condenser” (twice, at lines 2 and 3), which is drawn to a single condenser, renders the claim indefinite because the claim sets forth “at least one high-pressure condenser”, which is drawn to a single condenser or a plurality of condensers.
Also, the recitation of “said second reactor” (at line 3), which is drawn to a single second [urea] reactor, renders the claim indefinite because claim 17 (at line 5) sets forth “at least one second urea reactor” , which is drawn to a single second urea reactor or a plurality of second urea reactors.
Regarding claim 19, the relationship between “a urea section” (at line 2) and the elements previously set forth in claim 17 (i.e., including “a first urea synthesis section”, “a second urea synthesis section”, “a stripper”, “a recovery section”, and the two “means to feed”) is unclear.  As best understood, these elements are all components of the “urea section”.
The remaining dependent claims have also been rejected because they depend from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   The claim does not depend from any other claim.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art to Cook et al. (US 3,091,637) discloses a process for synthesis of urea from ammonia and carbon dioxide comprising:
synthesizing urea in a first urea synthesis section including at least one first urea reactor (i.e., a first urea synthesis autoclave 3 receiving an ammonia feed stream 1 and a carbon dioxide feed stream 2), said first urea synthesis section operating at a first urea synthesis pressure (i.e., a urea synthesis pressure of between about 2000 psig and 6000 psig, see column 3, lines 12-23; e.g., a pressure of 3500 psig, see column 5, lines 20-24) and delivering a first reaction effluent containing urea (i.e., a urea-containing effluent stream 4);
synthesizing urea in a second urea synthesis section including at least one second urea reactor (i.e., a second urea synthesis autoclave 55 receiving an ammonia feed stream 56, a carbon dioxide feed stream 57, and an aqueous ammonium carbamate solution 54), said second urea synthesis section operating at a second urea synthesis pressure (i.e., a urea synthesis pressure between about 2000 psig and 6000 psig, see column 4, lines 63-67; e.g., a pressure of 3500 psig, see column 6, lines 18-22) and delivering a second reaction effluent containing urea (i.e., a urea synthesis effluent stream 58);
stripping the first reaction effluent in a stripping section including at least one stripper (i.e., the effluent stream 4 is passed through a pressure reduction valve 5 and enters a lower portion of an excess ammonia separation vessel 7 through line 6, the vessel 7 being heated by internal steam coils 8 to remove excess ammonia and a slight amount of carbon dioxide from the effluent stream; see column 3, lines 38-44) operating at a stripping pressure lower than the first urea synthesis pressure (i.e., a pressure between about 200 psig to 400 psig, see column 3, lines 26-29) to obtain a urea-containing liquid stripper effluent (i.e., an effluent stream with a lowered free ammonia content, removed through line 17) and a gaseous phase containing vapours of ammonia and carbon dioxide (i.e., the excess ammonia and the slight amount of carbon dioxide, conveyed to an upper packed section 9 of the vessel 7);
sending the second reaction effluent (i.e., through a line 19) and the stripper liquid effluent (i.e., through the line 17) to a recovery section (i.e., a downstream section including ammonium carbamate decomposer vessels 18 and 28) where a carbamate-containing recycle solution (i.e., an aqueous ammonium carbamate solution through line 52) is produced; and
recycling the recycle solution to the second reactor 55 (i.e., through line 52, a pump 53, and a line 54 to the second urea synthesis autoclave 55).
Cook et al. further discloses a plant for performing the aforementioned process (see Figure), wherein the plant comprises a first urea synthesis section including a first urea reactor 3; a second urea synthesis section including a second urea reactor 55; a stripper (i.e., the lower portion of an excess ammonia separation vessel 7, heated by an internal steam coils 8); a recovery section (i.e., a downstream section including ammonium carbamate decomposer vessels 18 and 28); means (i.e., interpreted under 35 U.S.C. 112(f) as corresponding to piping, and equivalents thereof, as described by Applicant’s specification) to feed the second reaction effluent (i.e., through line 19) and the urea-containing liquid effluent from the stripper (i.e., through line 17) to the recovery section; and means (i.e., interpreted under 35 U.S.C. 112(f) as corresponding to piping, and equivalents thereof, as described by Applicant’s specification) to feed a carbamate-containing recycle solution (i.e., through line 52) produced in the recovery section to the second urea reactor 55.
Cook et al. fails to disclose or suggest that the second urea synthesis pressure (i.e., at autoclave 55) is lower than the first urea synthesis pressure (i.e., at autoclave 3).  Cook et al. also fails to disclose or suggest that the carbamate-containing recycle solution 52 is recycled partly to the at least one first urea reactor 3 and partly to the at least one second urea reactor 55, wherein the recycling is performed by a means (i.e., piping, and equivalents thereof) to feed the carbamate-containing recycle solution produced in the recovery section partly to said at least one first urea reactor 3 and partly to said at least one second urea reactor 55.
The prior art to Pagani (US 5,403,956) discloses a process for synthesis of urea from ammonia and carbon dioxide (see FIG. 2-3) comprising:
synthesizing urea in a first urea section including at least one first urea reactor (i.e., a reaction section S2 including a reactor R2) operating at a first urea synthesis pressure (i.e., a pressure, e.g., from 130-200 bar; see column 4, lines 60-62) and delivering a first reaction effluent containing urea;
synthesizing urea in a second urea synthesis section including at least one second urea reactor (i.e., a reaction section S1 including a reactor R1), said second urea synthesis section operating at a second urea synthesis pressure (i.e., a pressure, e.g., from 250 to 450 bar, see column 4, lines 57-60) and delivering a second reaction effluent containing urea;
stripping the first reaction effluent in a stripping section including at least one stripper (i.e., a stripper downstream of the reactor R2, FIG. 3, which corresponds to the stripper S in prior art FIG. 1) to obtain a urea-containing liquid stripper effluent (i.e., the stream in FIG. 3 corresponding to the stream of urea solution SU in prior art FIG. 1) and a gaseous phase containing vapors of ammonia and carbon dioxide (i.e., the stream in FIG. 3 corresponding to the overhead stream from the stripper S in prior art FIG. 1);
sending the second reaction effluent (i.e., solution of flash urea SUF, FIG. 3) and the liquid stripper effluent SU to a recovery section (i.e., recycling section SE-RI for treatment in a middle pressure phase SMP), where a carbamate-containing recycle solution is produced (i.e., an effluent SC that comprises aqueous carbamate solution, through line 7); and
sending the carbamate-containing recycle solution SC,7 (i.e., by way of a pump in FIG. 3, corresponding to pump P’ in prior art FIG. 1) to the at least one first reactor (i.e., reactor R2).
Pagani further discloses a plant for performing the aforementioned process (see FIG. 2-3), wherein the plant comprises a first urea synthesis section S2 including a first urea reactor R2; a second urea synthesis section S1 including a second urea reactor R1; a stripper S; a recovery section SE-RI, SMP; means (i.e., interpreted under 35 U.S.C. 112(f) as corresponding to piping, and equivalents thereof, as described by Applicant’s specification) to feed the second reaction effluent SUF and the urea-containing liquid effluent SU from the stripper S to the recovery section; and means (i.e., interpreted under 35 U.S.C. 112(f) as corresponding to piping, and equivalents thereof, as described by Applicant’s specification) to feed a carbamate-containing recycle solution SC,7 produced in the recovery section to the first urea reactor R2.
Pagani, however, fails to disclose or suggest that the second urea synthesis pressure (i.e., the reactor R1, operated a high pressure of 250 to 450 bar) is lower than the first urea synthesis pressure (i.e., the reactor R2, operated at a lower pressure of 130-200 bar).  Pagani also fails to disclose or suggest that the carbamate-containing recycle solution SC,7 is recycled partly to the at least one first urea reactor R2 and partly to the at least one second urea reactor R1, wherein the recycling is performed by a means (i.e., piping, and equivalents thereof) to feed the carbamate-containing recycle solution SC,7 produced in the recovery section SE-RI,SMP partly to said at least one first urea reactor R2 and partly to said at least one second urea reactor R1.  In contrast, Pagani discloses that the carbamate-containing recycle solution SC,7 is only recycled to the first reactor R2 (see column 3, lines 59-66), while a stream of ammonia of high purity NEP produced by the recovery section is recycled to the second reactor R1 (see column 3, lines 54-59).
Porro (US 2006/0052637) and Bertini et al. (US 2017/0081294) are also cited to further illustrate the state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774